               Case 1:20-mj-03073-UA Document 30 Filed 04/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,


         -v-
                                                         CRIMINAL ACTION NO.: 20 MJ 3073
HECTOR CARILLO VILLA,
                                                              TELEPHONE CONFERENCE
                               Defendant.
                                                                SCHEDULING ORDER


SARAH L. CAVE, United States Magistrate Judge.

         A Telephone Conference is scheduled for Thursday, April 23, 2020 at 2:00pm on the

Court’s conference line. The parties are directed to call: (866) 390-1828; access code: 380-9799,

at the scheduled time.


Dated:            New York, New York
                  April 23, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
